MEMORANDUM**
Edward Politi appeals pro se the district court’s judgment dismissing, for lack of subject matter jurisdiction, his 42 U.S.C. § 1983 action alleging that the County of *113Los Angeles violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003). We affirm.
The district court’s dismissal was proper.
Politi’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.